Title: To George Washington from Colonel Christopher Greene, 14 October 1777
From: Greene, Christopher
To: Washington, George



May it please your Excellency
Fort at Read Bank [N.J.] 14th October 1777

I arrived here on Saturday last with my Regiment, they were much Fatigued with the March as I forced Thirty five Miles one Day—They are now in high Spirits, and go to their duty with the greatest Cheerfulness—The Inclosed Return shews our Strength. I have found it necessary to contract the Fort—but it’s now too learge for our Numbers, as we have very little to expect from the Militia—I saw General Newcomb last Evening—He Inform’s me that the small number now on duty expects to return Home in a day or Two, those that Relieve them expect to be relieved in three days—The General thinks Your

Excellency’s Intentions were, for the Militia only to help compleat the Fort. after that to Fall on the rear of the Enemy in case of an Attack—shou’d we be Attack’d they must be so Scattered as to be able to give us little or no Assistance—The strength of the Navy and Fort Mifflin your Excellency will have by the Express who bears this, from the Officers Commanding them, they are certainly very weak, for so important a post, I have already and shall still give them all the Assistance in my power. cou’d your Excellency give us the Assistance of Colo. Angels Regiment I doubt not this post wou’d be secure without Dependance on Militia—If they are to be relieved in the manner I understand they are, it’s my Opinion they will do us no service—General Newcomb gives very little Incouragement of any to Supply the place of those that are going off the Ground, could we be reinforced we probably might Frustrate the Enemy’s designs in three Batteries they are erecting against Fort Mifflin, and so near as to do them much Injury when Opened—I find it necessary for the security of the post to keep my Men all on Fatigue Dayly, this I doubt will cause them to be less Spirited in Action, if I should be under the Necessity to continue it, which must be the case, unless I am reinforced—The post I have in chearge I am Determined to defend with the small Number I Command to the last extremity. yet I doubt my Number is much too small to Answer your Excellency’s expectations. I am with the Greatest Respect Yr Excellencies Most Obedt Servt

C. Greene

